             Case 1:20-cv-00734-JPO Document 6 Filed 06/19/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 Lafremia Powell, individually and on behalf
 of all others similarly situated,
                                                            Case No. 1:20-cv-00734
                                 Plaintiffs,
                    -against-                       NOTICE OF MOTION TO DISMISS
                                                            COMPLAINT
 Dollar Tree Stores, Inc.,
                                                       ORAL ARGUMENT REQUESTED
                                 Defendant.


        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant’s Motion to Dismiss the Complaint, Defendant Dollar Tree Stores, Inc. moves,

before the Honorable J. Paul Oetken, United States District Court Judge for the Southern District

of New York, at the United States District Courthouse, 40 Foley Square, New York, NY 10007,

Courtroom 706, for an order dismissing the Complaint of Plaintiff Lafremia Powell (Dkt. 1)

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, on the grounds that the

Complaint fails to state a claim upon which relief can be granted.


Dated: June 19, 2020                                 Respectfully submitted,

                                                     /s/ August T. Horvath
                                                     August T. Horvath (AH 8776)
                                                     ahorvath@foleyhoag.com
                                                     FOLEY HOAG LLP
                                                     1301 Avenue of the Americas, 25th floor
                                                     New York, NY 10019
                                                     Tel: (646) 927-5500
                                                     Fax (646) 927-5599

                                                     Attorneys for Defendant Dollar Tree Stores,
                                                     Inc..




B5138453.1
             Case 1:20-cv-00734-JPO Document 6 Filed 06/19/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 19th day of June 2020, a true and correct

copy of the foregoing document has been served on counsel of record who are deemed to have

consented to electronic service via electronic mail.


                                              /s/ August T. Horvath
                                              August T. Horvath




B5138453.1
